IN THE SUPREME COURT OF PENNSYLVANIA
                              WESTERN DISTRICT


FITNESS ESSENTIALS, L.L.C.,            : No. 345 WAL 2015
                                       :
                    Respondent         :
                                       : Petition for Allowance of Appeal from
                                       : the Order of the Superior Court
              v.                       :
                                       :
                                       :
DAVID NILL,                            :
                                       :
                    Petitioner         :


                                  ORDER



PER CURIAM

      AND NOW, this 11th day of December, 2015, the Petition for Allowance of

Appeal is DENIED.